UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                  ORDER
             -against-
                                                             I 9 Cr. 235 (PGG)

MICHAEL MCCANTS,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Upon the application of the United States of America, by and through

Geoffrey Berman, United States Attorney, Assistant United States Attorney Sheb Swett,

and with the consent of the defendant, Michael Mccants, by and through his counsel,

Harold Ramsey, Jr., it is hereby ORDERED that the time between October 25, 2019 and

November 25, 2019 is hereby excluded under the Speedy Trial Act, Title 18, United

States Code, Section 3161 (h)(7)(A). The Court finds that the granting of such a

continuance serves the ends of justice and outweighs the best interests of the public and

the defendant in a speedy trial, because it will afford the parties time to engage in

discussions concerning a possible disposition of this matter.

Dated: New York, New York
       October 25, 2019                          ..
                                               SO ORDERED.



                                               Paul G. Gardephe
                                               United States District Judge
